Title: From Thomas Jefferson to William Bingham, 25 September 1789
From: Jefferson, Thomas
To: Bingham, William



Dear Sir
Paris Sep. 25. 1789.

Your favor of April 16. came to my hands but a few days ago, and found me much occupied with preparations for my visit to America, on which I set out tomorrow. It was not till yesterday therefore that I could go to la Muette where the shops are established for making the carding and spinning apparatus. I inclose you a notice from Mr. Milne. He is at the head of the work. To the details contained in that I need only add that a compleat set of machines can be delivered within 5. weeks from the date of the order. I say nothing about models of them, because they would cost near as much as the machines and be much less perfect. On this view of the matter you will be able to give your orders either for one of each kind of machine, or for a complete set which would comprehend 4. of the spinning machines, because one of the other kinds employs fully four of that. Should you desire only one of each kind it will cost less than half of the sum named in the memorandum. Mr. Short, who remains here during my absence, will receive and execute any order you will be pleased to give; but as the sum to be paid is considerable it would be necessary to him to be furnished with it as half is to be paid in advance, and the other half after a very short interval. I shall be happy on my return to render every service I can to the Society for encouraging manufactures. I have not yet been honored with the commands of Mrs. Bingham  announced in your letter. I can only therefore at this moment give her assurances of my readiness to serve her, and add, to yourself, those sentiments of esteem & respect with which I have the honor to be Sir Your most obedt. & most humble servt.,

Th: Jefferson

